Action for damages by reason of an alleged conspiracy to render valueless a mortgage held by plaintiff on a lease of real estate made by defendants Valentine to 225 West Thirty-fourth Street, Inc., and by it assigned to defendant Brand and by him assigned to the H. Russell Brand Realty Co., Inc. Order granting plaintiff’s motion for the examination of the appellants before trial reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. In our opinion the complaint fails to state facts sufficient to constitute a cause of action, and, therefore, an examination of the defendants-appellants should not be granted. Hagarty, Scudder, TompMns, Davis and Johnston, JJ., concur.